DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the audio processor having a first connector for connecting to the audio processor".  It is unclear how the audio processor would have a connector for connecting to itself. For the purposes of compact prosecution, the recitation will be read as "the audio processor having a first connector for connecting to the audio processor adapter".

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the audio processor first connector" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson, U.S. Patent No. 2,882,348, patented on April 14, 1959 (Erikson), Boyden, U.S. Patent No. 5,694,475, patented on December 2, 1997 (Boyden), further in view of Roehrlein et al., U.S. Patent No. 9,968,781, patented on May 15, 2018 (Roehrlein).

As to Claim 1, Erikson discloses an adaptor system for coupling an audio processor [11] of a hearing device to an item of eyewear [S] comprising: an audio processor adaptor [12] configured to mount to the audio processor, the audio processor adaptor [12] having a first connector (at [29]) for connecting to the audio processor [11] (an aperture [62] of the audio processor adaptor [12] is push-fitted onto the audio processor [11] at nipple [29]; col. 3, lines 73-75 - col. 4, lines 1-2; see Fig. 6), an ear hook portion (bottom portion of [12]) configured to engage a wearer's ear (col. 3, lines 28-33), and a second connecting portion (part where [12] and [12A] are joined; see Fig. 6); and an eyewear adaptor [12A] configured to mount to an item of eyewear [S], the eyewear adaptor [12A] having a first connector [12B] for connecting to a temple [B] of the item of eyewear [S] (see Figs. 2 and 6).
Erikson does not explicitly disclose that the second connecting portion of the audio processor adaptor is a second connector, and that the eyewear adapter has a second connector removably connecting the eyewear adaptor to the audio processor adaptor; wherein the audio processor adaptor and the eyewear adaptor can be selectively joined to connect the audio processor to the item of eyewear and selectively separated to allow the audio processor with audio processor adaptor to be used in the absence of the item of eyewear. However, providing such a connector to selectively join components was well known in the art. Boyden teaches a similar adaptor system [60] for coupling an audio processor [100] to an item of eyewear [124], comprising an audio processor adaptor [62] that has a second connector [66], an eyewear adapter [64] that has a second connector [68] removably connecting the eyewear adaptor [64] to the audio processor adaptor [62] (col. 8, lines 56-64; see Figs. 8 and 8A), wherein the audio processor adaptor [62] and the eyewear adaptor [64] can be selectively joined to connect the audio processor [100] to the item of eyewear [124] and selectively separated to allow the audio processor [100] with audio processor adaptor [62] to be used in the absence of the item of eyewear [124] (the adapters [62] and [64] are separable; col. 8, lines 56-64; see Figs. 8 and 8A). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Boyden’s teaching of a removably connected eyewear adapter and audio processor, into the adaptor system of Erikson, to provide for the use of various eyeglass frame sizes (Boyden: col. 9, lines 4-10), as well as easy removal (Boyden: col. 9, lines 14-21).
It is noted that Erikson and Boyden do not disclose that the hearing device is a cochlear hearing implant. However, Erikson and Boyden do not limit the hearing aid to a particular type, except that of a behind the ear hearing device (see Erikson: Fig. 2, and Boyden: Fig. 8), and behind the ear hearing devices incorporating a cochlear hearing implant was well known. Roehrlein teaches a behind the ear hearing device [10] that is a cochlear hearing implant (col. 4, lines 36-45; see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to configure the adaptor system to couple any type of behind the ear hearing device, including a cochlear hearing implant.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, U.S. Patent No. 2,882,348, patented on April 14, 1959 (Erikson), Boyden, U.S. Patent No. 5,694,475, patented on December 2, 1997 (Boyden), Roehrlein et al., U.S. Patent No. 9,968,781, patented on May 15, 2018 (Roehrlein), further in view of Tziviskos et al., U.S. Patent No. 6,748,094, patented on June 8, 2004 (Tziviskos).
As to Claim 2, Erikson, Boyden, and Roehrlein remain as applied above to Claim 1. Erikson, Boyden, and Roehrlein do not explicitly disclose that the first connector of the audio processor adaptor is configured to removably mount to an audio processor in place of a stock ear hook. However, Erikson does disclose that the first connector (at [29]) is push-fitted onto the audio processor [11] at nipple [29] (col. 3, lines 73-75 - col. 4, lines 1-2; see Fig. 6), and providing a connector configured to removably mount such components was well known. Tziviskos teaches a system of interchangeable ear hooks [12, 12a, 12b, 12c, 12d] wherein the first connector [40] of the earhook is configured to removably mount to an audio processor in place of a stock ear hook [12] (the attachment is configured to attach a standard earhook, as well as specialized earhooks; col. 4, lines 40-43; see Fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to configure the audio processor adaptor of Erikson, which corresponds to the specialized earhook of Tziviskos, to removably mount to an audio processor in place of a stock ear hook, for the obvious benefit of interchangeability.

As to Claim 3, Erikson, Boyden, Roehrlein, and Tziviskos remain as applied above to Claim 2. Erikson further teaches that the first connector (at [29]) of the audio processor adaptor [12] and the second connecting portion (part where [12] and [12a] are joined; see Fig. 6) of the audio processor adaptor [12] are disposed on opposite sides of the ear hook portion [12] (see Fig. 6). Boyden further discloses that the second connecting portion (part where [62] and [64] are joined; see Figs. 8 and 8A) is a second connector [66] (col. 8, lines 56-64; see Fig. 8A).
As to Claim 4, Erikson, Boyden, Roehrlein, and Tziviskos remain as applied above to Claim 3. Boyden further teaches that the first connector [70] of the eyewear adaptor [64] includes a temple seat configured to receive a portion of a temple [122] (col. 8, lines 49-54; see Figs. 8 and 8A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson, U.S. Patent No. 2,882,348, patented on April 14, 1959 (Erikson), in view of Boyden, U.S. Patent No. 5,694,475, patented on December 2, 1997 (Boyden).

As to Claim 20, Erikson discloses a method of use of an adaptor system for an audio processor [11] and an item of eyewear [S], comprising the steps of: attaching an audio processor adaptor [12] to an audio processor [11], the audio processor adaptor [12] having an ear hook portion (bottom portion of [12]) and being mounted to the audio processor [11] in place of a stock ear hook (the stock ear hook [12] is shown in Fig. 1); attaching an eyewear adaptor [12A] to an item of eyewear [S], the eyewear adaptor [12A] being attached to the temple [B] of the eyewear [S] after removing a portion of the temple [B] (col. 3, lines 19-22) whereby the eyewear [S] and the audio processor [11] may be worn together by a user (see Fig. 2); and whereby the audio processor [11] may be worn over an ear separate from the eyewear [S] (the audio processor will hold on the ear by itself, and can be worn without eyewear [S]; col. 3, lines 35-42). 
Erikson does not explicitly disclose selectively connecting the audio processor adaptor to the eyewear adaptor to couple the eyewear to the audio processor, and selectively removing the audio processor adaptor from the eyewear adaptor. However, the technique of selectively joining similar components was well known in the art. Boyden teaches a similar method of use of an adaptor system [60] for an audio processor [100] and an item of eyewear [124] comprising the steps of: selectively connecting the audio processor adaptor [62] to the eyewear adaptor [64] to couple the eyewear to the audio processor [100], and selectively removing the audio processor adaptor [62] from the eyewear adaptor [64] (the adapters [62] and [64] are separable; col. 8, lines 56-64; see Figs. 8 and 8A). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Boyden’s method of selectively connecting and removing of the eyewear adapter and audio processor, into the method of Erikson, to provide for the use of various eyeglass frame sizes (Boyden: col. 9, lines 4-10), as well as easy removal (Boyden: col. 9, lines 14-21).

Allowable Subject Matter
Claims 5-10 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the unique feature of the first connector of the eyewear adaptor including a temple connector disposed over the mouth of the temple seat. Claim 21 recites the unique feature of selectively connecting a replacement temple tip to the eyewear adaptor, whereby the eyewear can be worn separate from the audio processor. The closest prior art does not disclose or suggest such features.
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: Claim 11 recites a plurality of eyewear adaptors configured to interchangeably connect to the audio processor adaptor, each eyewear adaptor having a temple connector configured to connect to a range of different eyewear temples, each temple connector being different from the temple connectors of the other eyewear adaptors. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653